ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that DAVID A. BIEDERMAN, of CLIFTON, who was admitted to the Bar of this State in 1959, be suspended from the practice of law for a period of eighteen months retroactive to September 24, 1992, the date on which respondent was temporarily suspended from practice by this Court, respondent having been convicted of knowingly and wilfully encouraging and inducing aliens to reside in the United States, in violation of 8 U.S.C.A. § 1324(a)(D), conduct that violated DR 1-102(A)(3) (conduct reflecting adversely on honesty, trustworthiness and fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the parties having waived oral argument before the Court, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and respondent is hereby suspended from the practice of law for a period of eighteen months, effective September 24, 1992; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said DAVID A. BIEDERMAN as an attorney at law of the State of New Jersey; and it is further
ORDERED that DAVID A. BIEDERMAN be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
*218ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that DAVID A. BIEDERMAN reimburse the Ethics Financial Committee for appropriate administrative costs. .